       Case 2:19-cv-00520-MMD-CLB Document 25 Filed 02/05/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      STEPHEN CIOLINO,
4                                                        2:19-cv-0520-MMD-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      JAMES DZURENDA, et al.,
7
                                 Defendants.
8

9           This case is stayed and is in line to be set for an inmate mediation conference (ECF
10   No. 17). “During this stay period . . . no other pleadings of papers may be filed in this case .
11   . . . “ (Id.) Therefore, plaintiff’s motion to enforce settlement agreement/consent decree (ECF
12   Nos. 21 & 24) are hereby DENIED.
13          DATED: February 5, 2021.
14

15                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     1
